DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Kai et al. (WO 2015/037552, with citations from the equivalent US 2016/0204407) teach a separator comprising a porous base material and a porous layer containing organic resin fine particles (abstract). The organic resin may be an acrylic resin or a fluororesin, such as polyvinylidene fluoride (par.0029-0030).
However, Kai et al. fail to teach the separators in claims 1 and 18, and the method in claim 11.
There are no prior art teachings that would motivate one of ordinary skill to modify Kai et al. and obtain teach the separators in claims 1 and 18, and the method in claim 11 of the instant application.
Therefore, claims 1-9, 11-15, and 17-19 are allowed.
Claims 10 and 16 have been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722